Title: To George Washington from John Beckley, 12 February 1790
From: Beckley, John
To: Washington, George



Sir,
12th feby 1790.

The subject of supplying certified copies of the Acts of Congress in the mode prescribed by a Resolution of the last Session, has been mentioned to the House by the Speaker at my request, but no Order taken therein: I therefore do not consider myself authorized to furnish the Copies of the Act you require in that mode: but if the requisite number of printed copies, as the same are published, will suffice, they will be delivered to you on application to Messrs Childs and Swaine. I am, Sir, Your most Obedient servant,

John Beckley.

